Matter of Charles B. v State of New York (2021 NY Slip Op 03801)





Matter of Charles B. v State of New York


2021 NY Slip Op 03801


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, TROUTMAN, AND WINSLOW, JJ. (Filed June 11, 2021.)


MOTION NO. (1031/20) CA 19-01276.

[*1]IN THE MATTER OF THE APPLICATION FOR DISCHARGE OF CHARLES B. FROM CENTRAL NEW YORK PSYCHIATRIC CENTER, PURSUANT TO MENTAL HYGIENE LAW SECTION 10.09, PETITIONER-APPELLANT, 
vSTATE OF NEW YORK, RESPONDENT-RESPONDENT.

MEMORANDUM AND ORDER Motion for reargument or leave to appeal to the Court of Appeals denied.